PER CURIAM.
[¶ 1] Brian D. Condon Jr. appeals from a judgment entered by a single justice of the Supreme Judicial Court (Calkins, J.) holding him in contempt for violating the court order suspending him from the practice of law. The practice of law is governed by the Maine Bar Rules; under these rules, licensed attorneys are subject to the court’s disciplinary jurisdiction. M. Bar R. 1(a). An attorney discipline action is heard by a single justice of the Supreme Judicial Court. M. Bar R. 7.2(b)(2).
[¶ 2] The findings of a single justice will be upheld unless clearly erroneous. Bd of Overseers of the Bar v. Mangan, 2001 ME 7, ¶ 7, 763 A.2d 1189, 1192; Bd. of Overseers of the Bar v. Dineen, 500 A.2d 262, 264 (Me.1985). Condon presents several arguments that do not merit discussion. We decline to accept Condon’s argument that the relevant burden of proof should be changed from clear and convincing evidence, which the court applied, to proof beyond a reasonable doubt; contempt in the context of attorney regulation is regulatory in nature. Bd. of Overseers of the Bar v. Campbell, 539 A.2d 208, 209 (Me.1988); see also M. Bar R. 2(a). There is more than sufficient evidence in the record supporting the single justice’s factual findings, Stickney v. City of Saco, 2001 ME 69, ¶ 13, 770 A.2d 592, 600, and the sanction imposed for his contemptuous conduct was in no way excessive.
The entry is:
Judgment affirmed.